Case: 22-60021     Document: 00516537591         Page: 1     Date Filed: 11/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                November 8, 2022
                                  No. 22-60021                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Jorge Luis Alvarez-Flores,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A205 211 570


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Jorge Luis Alvarez-Flores, a native and citizen of Mexico, petitions
   this court for review of an order of the Board of Immigration Appeals (BIA)
   affirming an order of the Immigration Judge denying his application for
   cancellation of removal. He argues that the BIA erred by concluding that he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60021     Document: 00516537591           Page: 2   Date Filed: 11/08/2022




                                    No. 22-60021


   had not made the requisite hardship showing and denying his request for
   cancellation of removal. We lack jurisdiction to consider this argument. See
   Patel v. Garland, 142 S. Ct. 1614, 1622 (2022); Castillo-Gutierrez v. Garland,
   43 F.4th 477, 481 (5th Cir. 2022). Consequently, the petition for review is
   DISMISSED.




                                         2